DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment dated 06/27/2022 has been acknowledged. Claims 1,5-6, 8 and 12 have been amended. Claims 21-19 have been added. Claims 1-6,8-12, 21-29 are pending in applications.

Response to Arguments
Arguments dated 06/27/2022 has been acknowledged but are moot since a new ground of rejections are made for subject matters of original claims 2-6 in view of Kim in view of Xu and a new ground of rejection is made for subject matter of original claim 7 in view of Kim in view of Xu and a new reference HWANG et al. (US 2021/0358933 A1) (see rejections below). Accordingly, allowability of original claims 2, 6 & 7 and related dependent claims (original claims 3-5 & 8) are hereby withdrawn Claim 1 which incorporates subject matter of original claim 7  and claims  12 & 24  each of which incorporates subject matter of original claim 6  are rejected accordingly.  Since a new ground of rejections is made, this action is made non-final. 

Specification
Amendment to specification dated 06/27/2022 has been acknowledged and considered
Drawings
Amendment to drawing Fig. 9 dated 06/27/2022 has been acknowledged and considered. 
  
 Terminal Disclaimer
Terminal disclaimer filed 06/27/2022 has been acknowledged. 

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 in line 10 recites “each staircase comprising a plurality of stairs”  which should be “each staircase of the plurality of staircases comprising a plurality of stairs”. Examiner is interpreting it accordingly.
Claim 22 in line 1 recites “wherein at least one stair in the staircases…” which should be “ “wherein at least one stair in the plurality of staircases…” instead. Examiner is interpreting it accordingly.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 21-23, 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 in lines 15-16 recites “each staircase of the at least one pair of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction”. The limitation “the at least one pair of staircases” has antecedent base issue. For examination purpose, examiner is interpreting it referring it to “a plurality of staircases” recited in line 9 and accordingly interpreting the whole limitation as “each staircase of the [[at least one pair]]  plurality of staircases comprises a plurality of divisions in a second lateral direction perpendicular to the first lateral direction”.
Claim 12 in line 13-14 further recites “a first lateral direction” . It is not clear whether it is referring to “a first lateral direction” in line 9 or a different lateral direction. Examiner is interpreting it as “the first lateral direction”.
Claim 24 in line 11 recites “at least one stair in the staircases…”. It is not clear whether “the staircases” is referring to “at least one pair of staircases” in line 9 or a different staircases in the first staircase zone.  Examiner is interpreting it as   “at least one stair in the at least one pair of staircases…”.

Claims 21-23 objected to being dependent on claim 12 
Claims 25-29 objected to being dependent on claim 24 

Claim 28 in line 1 further recites “at least one stair in the staircase…”. It is not clear if “the staircase” is referring to  “at least one pair of staircases” in line 9 of claim 24 or a different staircases in the first staircase zone.  Examiner is interpreting it as   “at least one stair in the at least one pair of staircases…”accordingly. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12, 21-24, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0139978 A1) in view of  XU et al. (US 11,239,248 B2).

Regarding claim 12, Kim discloses,

    PNG
    media_image1.png
    515
    605
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    581
    598
    media_image2.png
    Greyscale

A three-dimensional (3D) memory device (100, Figs. 8-9, see annotation above), comprising: 
a memory array structure (memory array formed by the memory cells at information storage layer 173 at intersection of 150 and vertical channel VS in cell 1 and cell 2 regions same as described in Figs. 5A-5B, para [0064] and Fig. 7. Para [0076]-[0077] states differences of Figs. 8-9 with respect to embodiment of Fig. 3A and therefore memory cells in cell 1 and cell 2 regions are anticipated to be present similar to Fig. 3A);
and a staircase structure (staircase structure formed in region CR as seen in Fig. 8)  in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure  (memory array formed in cell 1 region at intersection of 150 and vertical channel VS similar to Fig. 5B) and a second memory array structure (memory array formed in cell 2 region at intersection of 150 and vertical channel VS similar to Fig. 5B), the staircase structure comprising a first staircase zone (zone in CR) and a bridge structure (including 150 & 160, CP and upper portion of staircases) connecting the first memory array structure and the second memory array structure (as seen), 
wherein the bridge structure comprises a lower wall portion (lower portion of sidewall comprising 150 & 160 as shown above), an upper staircase portion (upper portions of staircases in the pair of staircases as marked), and an interconnect (CP);
the upper staircase portion comprises a plurality of staircases (upper staircase portion on left and opposing upper staircase portion on right of the plurality of staircases as marked) in a first lateral direction (direction Y) at a same depth (upper staircase portions on the left and right are formed at same depth as seen in Fig. 8 above), each staircase  comprising a plurality of stairs (plurality of first step portion SP1 for left staircase and plurality of second step portion SP2 at right staircase);
Atty. Dkt. No. 10018-01-0119-US- 33 - the interconnect (CP) electrically connects a set of stairs at a same level of the staircases of the upper staircase portion of the bridge structure (CP contacts SP1 and SP2, see para [0057]),
…..and each staircase of the at least one pair of staircases comprises a plurality of divisions (SST1, SST2, see Kim Fig. 9 above) in a second lateral direction (X) perpendicular to the first lateral direction.
But Kim does not explicitly teach, 
the first staircase zone comprises at least one pair of staircases facing each other in a first lateral direction and at different depth; 

But Xu discloses,

    PNG
    media_image3.png
    398
    676
    media_image3.png
    Greyscale

Pair of staircases  facing each other at a different depth (102b) may be formed next to a pair of staircases at same depth (102a)  in a lateral direction(see Fig. 1I above).
increasing the quantity of tiers of conductive structures (and hence, the quantity of staircase structures and/or the quantity of steps in individual staircase structures) of a stack structure without undesirably increasing the overall width (e.g., lateral footprint) of the stack structure can result in undesirably complex and congested routing paths to electrically connect the conductive structures to additional components (e.g., string drivers) of the memory device (Col. 1, lines 52-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that  another pair of staircases at  different depth next to the  pair of staircases at same depth in the first staircase zone in the first lateral direction such that the first staircase zone comprises at least one pair of staircases facing each other in the first lateral direction and at different depth, according to disclosing of Xu above, in order to increase the memory density (e.g., the number of memory cells per memory die) of memory devices (col. 1 , lines 151-8) by increasing the quantity of tiers of the conductive structure in vertical direction ,thereby avoiding undesirably  complex and congested  routing paths to electrically connect the conductive structures  to additional components, as taught by Xu above.

Regarding claim 21, Kim & Xu  teaches  3D memory device of claim 12 and further teaches, wherein the bridge structure further comprises an interconnect (CP, Fig. 8) electrically connecting a set of stairs at a same level of the staircases of the upper staircase portion (CP  contacts SP1 and SP2, see para [0057]).

Regarding claim 22, Kim & Xu  teaches the 3D memory device of claim 12 and further disclose, wherein at least one stair in the staircases is electrically connected to the at least one of the first and second memory array structures through the interconnect and the set of stairs at the same level of the staircases of the upper staircase portion (SP1/SP2 connects  to first/second memory structures through CP, see para [0057], and the set of stairs at the same level of the upper staircase portion).

Regarding claim 23, Kim & Xu  teaches the 3D memory device of claim 12 and further disclose, further comprising: at least one word line (WL1-WL7, para [0073], Fig. 5A) extending laterally in the memory array structure and the bridge structure , such that at least one stair (SP1, Kim Fig. 8)  is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1 is connected to Cell1 and Cell2 via CP. Also since  memory cells in cell1 and cell2 are connected to word lines WL1-WL7, see Kim para [0050], therefore SP1 is electrically connected to memory structures in Cell1 and Cell2  through CP by word lines WL1-WL7).

Regarding claim 24, Kim  teaches,

A three-dimensional (3D) memory device (100, Figs. 8-9, see annotation above), comprising: a memory array structure(memory array formed by the memory cells at information storage layer 173 at intersection of 150 and vertical channel VS in cell 1 and cell 2 regions same as described in Figs. 5A-5B, para [0064] and Fig. 7. Para [0076]-[0077] states differences of Figs. 8-9 with respect to embodiment of Fig. 3A and therefore memory cells in cell 1 and cell 2 regions of Fig. 8 are anticipated to be present similar to cell1 and cell2 of  Fig. 3A); 
and a staircase structure (staircase structure formed in region CR as seen in Fig. 8) in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure (memory array formed in cell 1 region at intersection of 150 and vertical channel VS similar to Fig. 5B) and a second memory array structure memory array formed in cell 2 region at intersection of 150 and vertical channel VS similar to Fig. 5B), 
the staircase structure comprising a first staircase zone (zone in CR) and a bridge structure (including 150 & 160, CP and upper portion of staircases) connecting the first memory array structure and the second memory array structure (as seen), 
wherein the bridge structure comprises a lower wall portion (lower portion of sidewall comprising 150 & 160 as shown above) and an upper staircase portion(upper portions of staircases in the pair of staircases as marked); 
….,each staircase of the at least one pair of staircases comprising a plurality of stairs (plurality of first step portion SP1 for left staircase and plurality of second step portion SP2 at right staircase); 
at least one stair in the staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1/SP2 is connected to Cell1 and Cell2 via CP); 
and each of the staircases of the at least one pair of staircases comprises a plurality of divisions (SST1, SST2, Kim Fig. 9) in a second lateral direction (X) perpendicular to the first lateral direction.  
But Kim does not explicitly teach,
the first staircase zone comprises at least one pair of staircases facing each other in a first lateral direction and at different depths,
But Xu discloses,
Pair of staircases  facing each other at a different depth (102b) may be formed next to a pair of staircases at same depth (102a)  in a lateral direction(see Fig. 1I above).
increasing the quantity of tiers of conductive structures (and hence, the quantity of staircase structures and/or the quantity of steps in individual staircase structures) of a stack structure without undesirably increasing the overall width (e.g., lateral footprint) of the stack structure can result in undesirably complex and congested routing paths to electrically connect the conductive structures to additional components (e.g., string drivers) of the memory device (Col. 1, lines 52-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that  another pair of staircases at  different depth next to the  pair of staircases at same depth in the first staircase zone in the first lateral direction such that the first staircase zone comprises at least one pair of staircases facing each other in the first lateral direction and at different depth, according to disclosing of Xu above, in order to increase the memory density (e.g., the number of memory cells per memory die) of memory devices (col. 1 , lines 151-8) by increasing the quantity of tiers of the conductive structure in vertical direction ,thereby avoiding undesirably  complex and congested  routing paths to electrically connect the conductive structures  to additional components, as taught by Xu above.

Regarding claim 27, Kim & Xu  teaches the 3D memory device of claim 24 and further disclose, further comprising: at least one word line (WL1-WL7, para [0073], Fig. 5A) extending laterally in the memory array structure and the bridge structure , such that at least one stair (SP1, Kim Fig. 8)  is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1 is connected to Cell1 and Cell2 via CP. Also since  memory cells in cell1 and cell2 are connected to word lines WL1-WL7, see Kim para [0050], therefore SP1 is electrically connected to memory structures in Cell1 and Cell2  through CP by word lines WL1-WL7).

Regarding claim 28, Kim & Xu  teaches the 3D memory device of claim 24 and further disclose, wherein the at least one stair(SP1)  in the staircases is electrically connected to the first memory array structure and the second memory array structure through the bridge structure.  (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see para [0057], therefore SP1 is electrically connected to Cell1 and Cell2 through CP).

Regarding claim 29, Kim & Xu teaches the 3D memory device of claim 24 and further disclose, wherein the lower wall portion of the bridge structure comprises vertically interleaved conductive layers and dielectric layers (as seen in Fig. 8, lower wall portion comprises vertically interleaved conductive layers 150 interleaved by dielectric layers 160).


	



Claims 1-6, 8-11, 25-26 are  rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2019/0139978 A1) in view of  XU et al. (US 11,239,248 B2) in view of HWANG et al. (US 2021/0358933 A1).

Regarding claim 1, Kim  teaches,

    PNG
    media_image4.png
    500
    696
    media_image4.png
    Greyscale


A three-dimensional (3D) memory device (100, Fig. 3A above, [0052]), comprising: 
a memory array structure (memory array formed in Cell1 & Cell2 regions) ; 
and a staircase structure (staircase structure formed in region CR as seen) in an intermediate of the memory array structure and laterally dividing the memory array structure into a first memory array structure (memory structure in cell 1) and a second memory array structure (memory structure in cell 2),
the staircase structure comprising a first staircase zone (zone in CR) and a bridge structure (including CP,150 & 160 and upper staircase portion as marked) connecting the first memory array structure and the second memory array structure, 
wherein the bridge structure comprises a lower wall portion (lower portion of sidewall comprising 150 & 160 as marked) and an upper staircase portion (upper portion of staircase as marked); 
…. each staircase comprising a plurality of stairs (as seen); 
and at least one stair (SP1/SP2) in the staircases is electrically connected to at least one of the first memory array structure and the second memory array structure through the bridge structure (CP connects cell1 and cell2 and also contacts SP1 and SP2, see para [0057], therefore  SP1/SP2 are connected to Cel1/Cell2 through CP)….
But Kim  does not explicitly teach,
the first staircase zone comprises at least one pair of staircases facing each other in a first lateral direction and at different depths
and wherein the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction.  

But Xu teach,

    PNG
    media_image3.png
    398
    676
    media_image3.png
    Greyscale

Pair of staircases  facing each other at a different depth (102b) may be formed next to a pair of staircases at same depth (102a) in a lateral direction(see Fig. 1I above).
increasing the quantity of tiers of conductive structures (and hence, the quantity of staircase structures and/or the quantity of steps in individual staircase structures) of a stack structure without undesirably increasing the overall width (e.g., lateral footprint) of the stack structure can result in undesirably complex and congested routing paths to electrically connect the conductive structures to additional components (e.g., string drivers) of the memory device (Col. 1, lines 52-67).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim such that  another pair of staircases at  different depth next to the  pair of staircases at same depth in the first staircase zone in the first lateral direction such that the first staircase zone comprises at least one pair of staircases facing each other in the first lateral direction and at different depth, according to teaching of Xu above, in order to increase the memory density (e.g., the number of memory cells per memory die) of memory devices (col. 1 , lines 151-8) by increasing the quantity of tiers of the conductive structure in vertical direction ,thereby avoiding undesirably  complex and congested  routing paths to electrically connect the conductive structures  to additional components, as taught by Xu above.
Kim & Xu still does not explicitly teach,
 and wherein the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction.  
However, Hwang teach,  
a second staircase zone (see as marked in Fig. 14 below) may be formed adjacent to fist staircase zone (as marked below) in a second lateral direction (Y).  
According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).

    PNG
    media_image5.png
    598
    662
    media_image5.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that  the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).


Regarding claim 2, Kim , Xu  & HWANG teach the 3D memory device of claim 1 and further teach, wherein the upper staircase portion further comprises at least one pair of staircases facing each other in the first lateral direction and at a same depth (as per claim 1 rejection, in the combined device, the staircase structure comprises a pair of staircases at a same depth (Kim Fig. 8) next to a  pair of staircases at  different depth in a first lateral direction as per Fig., 1I of Xu).

Regarding claim 3, Kim , Xu  & HWANG teach the 3D memory device of claim 2 and further teach, wherein the upper staircase portion comprises a plurality of staircases in the first lateral direction at the same depth (see Kim Fig. 8 above, upper staircase portion comprises plurality of staircases in the first lateral direction and at the same depth).

Regarding claim 4, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach, wherein the bridge structure further comprises an interconnect (CP, Kim Fig. 8 above)  electrically connecting a set of stairs (SP1 and SP2) at a same level of the staircases of the upper staircase portion (CP  contacts SP1 and SP2 at same level , see para [0057]).

Regarding claim 5, Kim, Xu & HWANG teach the 3D memory device of claim 4 and further teach, wherein at least one stair in the staircases is electrically connected to the at least one of the first and second memory array structures through the interconnect and the set of stairs at the same level of the staircases of the upper staircase portion (SP1/SP2 connects  to first/second memory structures through CP, see para [0057], and the set of stairs at the same level of the upper staircase portion, see Kim Fig. 8 above).

Regarding claim 6, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach, wherein each staircase of the at least one pair of staircases comprises a plurality of divisions (SST1, SST2, Kim Fig. 9) in a second lateral direction (X) perpendicular to the first lateral direction.

Regarding claim 8, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach, wherein the first staircase zone and the second staircase zone are symmetric in the second lateral direction with respect to the bridge structure.

Regarding claim 9, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach,  further comprising: at least one word line (WL1-WL7, para [0073], Fig. 5A) extending laterally in the memory array structure and the bridge structure , such that at least one stair (SP1, Kim Fig. 8)  is electrically connected to the at least one of the first and second memory array structures through the bridge structure by the at least one word line (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see Kim para [0057], so SP1 is connected to Cell1 and Cell2 via CP. Also since  memory cells in cell1 and cell2 are connected to word lines WL1-WL7, see Kim para [0050], therefore SP1 is electrically connected to memory structures in Cell1 and Cell2  through CP by word lines WL1-WL7).

Regarding claim 10, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach, wherein the at least one stair(SP1)  in the staircases is electrically connected to the first memory array structure and the second memory array structure through the bridge structure.  (CP connects Cell1 and Cell2 and also contacts SP1 and SP2, see para [0057], therefore SP1 is electrically connected to Cell1 and Cell2 through CP).

Regarding claim 11, Kim, Xu & HWANG teach the 3D memory device of claim 1 and further teach, wherein the lower wall portion of the bridge structure comprises vertically interleaved conductive layers (as seen lower wall portion comprises vertically interleaved conductive layers 150 interleaved by dielectric layers 160).

Regarding claim 25, Kim & Xu teach the 3D memory device of claim 24 but does not explicitly teach,  wherein the staircase structure further comprises: a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction. 
However, Hwang teach,  
a second staircase zone (see as marked in Fig. 14 below) may be formed adjacent to fist staircase zone (as marked below) in a second lateral direction (Y).  
According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).

    PNG
    media_image5.png
    598
    662
    media_image5.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that  a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that  the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).




Regarding claim 26, Kim & Xu teach the 3D memory device of claim 24 but does not explicitly teach, wherein the staircase structure further comprises: a second staircase zone; the bridge structure is between the first staircase zone and the second staircase zone in the second lateral direction; and the first staircase zone and the second staircase zone are symmetric in the second lateral direction with respect to the bridge structure. 
However, Hwang teach, 
a second staircase zone (see as marked in Fig. 14 below) may be formed adjacent to fist staircase zone (as marked below) in a second lateral direction (Y)  and the first staircase zone and the second staircase zone are symmetric in the second lateral direction with respect to the bridge structure. 
According to embodiments of the disclosure, by providing pad regions arranged in a new stepped structure, the number of gates stacked in the vertical direction may be increased. Therefore, a three-dimensional semiconductor device capable of improving the degree of integration may be provided (para [0196]).

    PNG
    media_image6.png
    598
    662
    media_image6.png
    Greyscale

It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to further modify the combined device such that a second staircase zone is formed adjacent to first staircase zone in a second later direction (Y) such that  the staircase structure further comprises a second staircase zone; and the bridge structure is between the first staircase zone and the second staircase zone in a second lateral direction, and the first staircase zone and the second staircase zone are symmetric in the second lateral direction with respect to the bridge structure, according to teaching of HWANG, in order to increase number of gates in the vertical direction , thereby improving the degree of integration, as taught by HWANG ( see para [0196]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813       
/SHAHED AHMED/Primary Examiner, Art Unit 2813